Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US 2011/0257712A1, hereinafter Wells) in view of Billinghu et al. (US 2019/0354334A1, hereinafter Billinghu) and Ronnholm (US 2005/0190065A1).
Regarding claim 8, Wells discloses: A sleeping mask (fig. 1; paragraph: 0055) comprising: a signal processor (paragraph: 0034) for processing sensor data (32a, fig. 5); an infrared light source (18, fig. 4) coupled to the signal processor and configured to emit infrared light (40, fig. 5) toward an eyelid of a user (44, fig. 5); and an array of infrared sensors coupled to the signal processor (34, fig. 1) and configured to receive infrared light reflected (44, fig. 5) from the eyelid of the user (figs. 1-8; paragraphs: 0037-0038; 0041-0042; 0051-0055; 0058-0059).
Wells differs from claim 8 in that he does not specifically disclose:  a galvanic skin response sensor configured to measure a skin resistance and a corresponding amount of sweat of the user.
However, Billinghu discloses:  a galvanic skin response sensor configured to measure a skin resistance (paragraph: 0108); and Ronnholm discloses: measuring corresponding amount of sweat of the user (“Skin resistance sensors may also be used to measure the amount of sweat on the users skin”: paragraph: 0045).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wells’ system to provide for the following:  a galvanic skin response sensor configured to measure a skin resistance and a corresponding amount of sweat of the user in order to facilitate to measure skin resistance and sweat to detect user condition as taught by the above combination.
Regarding claim 9, 18, Wells further discloses: a plurality of electroencephalogram (EEG) sensors configured to measure brain waves of the user (paragraph: 0050), further comprising an ultrasonic proximity sensor (32a, fig. 5) to measure a distance to an object (paragraph: 0053).
Regarding claim 14, Wells further teaches: Regarding claim 14, Wells further teaches: wherein the signal processor is configured to aggregate and summarize the sensor data (paragraphs: 0053-0054).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wells in view of Billinghu and Ronnholm as applied to claim 8 above, and further in view of Lovett et al. (US 2005/0043652A1, hereinafter Lovett).
The combination differs from claim 10 in that he does not specifically disclose: further comprising: a piezoelectric sensor film configured to detect muscle movement of the user.
However, Lovett discloses: further comprising: a piezoelectric sensor film configured to detect muscle movement of the user (paragraph: 0031).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for the following: a piezoelectric sensor film configured to detect muscle movement of the user as this arrangement would facilitate detecting muscle movement as taught by Lovett.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wells in view of Billinghu and Ronnholm as applied to claim 8 above, and further in view of Coleman (US 2020/0129132A1).
The combination differs from claim 11 in that he does not specifically disclose: further comprising: a capacitive sensor configured to detect muscle movement of the user.
However, Coleman discloses: further comprising: a capacitive sensor configured to detect muscle movement of the user (claim 5).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for the following: a capacitive sensor configured to detect muscle movement of the user as this arrangement would provide another well-known means for detecting muscle movement.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Billinghu and Ronnholm as applied to claim 8 above, and further in view of Baarman et al. (US 2014/0169400A1, hereinafter Baarman)
The combination differs from claim 12 in that he does not specifically disclose: further comprising: a multi-point temperature sensor configured to measure a body temperature of the user.
However Baarman discloses: further comprising: a multi-point temperature sensor configured to measure a body temperature of the user (fig. 4; paragraphs: 0017; 0040).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for the following: further comprising: a multi-point temperature sensor configured to measure a body temperature of the user  in order to facilitate to obtain multipoint temperature of the body as taught by Baarman.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wells in view of Billinghu and Ronnholm as applied to claim 8 above, and further in view of Genereux et al. (US 2013/0184516A1, hereinafter Genereux)
The combination differs from claim 15 in that although he discloses: signal processor, the infrared light source and the array of infrared sensors as shown in figs. 4-5, he does not specifically disclose circuit board to include these.
However,  Genereux discloses circuit board in a sleep mask to include electronic components (fig. 4; paragraphs: 0035-0036).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for the following:  circuit board to incorporate desired electronic components in order to provide a compact place to include these components as taught by Genereux.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wells in view of Billinghu and Ronnholm and Genereux as applied to claim 8 above, and further in view of Fernandes et al. (US 2019/0224445A1, hereinafter Fernandes).
The combination differs from claim 16 in that it does not specifically disclose: wherein the circuit board is a flexible circuit board.
However, Frenandes discloses: wherein the circuit board is a flexible circuit board (paragraphs: 0008-0009).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for the following: wherein the circuit board is a flexible circuit board as this arrangement would provide another well-known means for installing electronic components as taught by Fernandes.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wells in view of Billinghu and Ronnholm as applied to claim 8 above, and further in view of Tyler et al. (US 2017/0368297A1, hereinafter Tyler).
  The combination differs from claim 17 in that he does not specifically disclose: further comprising an accelerometer to obtain one or more measurements of acceleration.
However, Tyler discloses: further comprising an accelerometer to obtain one or more measurements of acceleration (paragraph: 0123).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for the following: further comprising an accelerometer to obtain one or more measurements of acceleration in order to facilitate measurement of acceleration as taught by Tyler.
Claims 1-7, 19-20 are allowed.
Response to Arguments
In view of claim amendments independent claims 1, 19 and their dependent claims are allowed.  Further claims 8-18 rejected based on combination of references as shown above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651